Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 20, 2007                                                                                         Clifford W. Taylor,
                                                                                                                Chief Justice

  134327                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
  _________________________________________                                                           Stephen J. Markman,
                                                                                                                     Justices
  IN RE XAVION JASHON PEOPLES and
  JAIYA MICHELLE PEOPLES, Minors.
  _________________________________________

  DEPARTMENT OF HUMAN SERVICES,
          Petitioner-Appellee,
  v                                                                SC: 134327
                                                                   COA: 272972
                                                                   Ingham CC
                                                                   Family Division: 00-627041-NA
  TAMIRA Y. PEOPLES,
            Respondent-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the June 7, 2007
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 20, 2007                       _________________________________________
           s0717                                                              Clerk